DETAILED ACTION
“Apparatus and Method for Correcting Vehicle Member”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s argument that English Translations/Copies of the foreign references: KR 10-0252004 B1; KR 10-0758107 B1; and CA 2,091,108 A1 have been provided in the application file of parent Application No. 15/598,111 are found persuasive. All references on the Information Disclosure Statement (filed 04/02/2020) have been considered and an annotated copy of the document is provided with this Office Action. 
Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) set forth in the Non-Final Office Action (mailed 12/10/2021) have been overcome by Applicant’s amendments to the claims (filed 03/10/2022). As such, the 35 USC 112(b) rejections previously set forth are withdrawn.
Allowable Subject Matter
Claims 11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to the instant invention has been identified as Tominaga (JP-2008043964-A) in view of Kindermann (US 3,731,513) - as applied to claim 12 in the Non-Final Office Action (mailed 12/10/2021). Claim 11 has been amended to include the limitations of canceled claim 12, and to further define the structure of the measurement devices. The Applicant has set forth the following arguments regarding the combination of Tominaga in view of Kindermann as it relates to claim 11 as presently recited --
Applicant respectfully submits that Tominaga and Kindermann, taken individually or combined, fail to teach or suggest an apparatus for correcting a vehicle member of the presently claimed invention, wherein each of the measurement devices includes a probe disposed to be movable vertically while passing through the corresponding clamp device, and a linear encoder disposed at an upper end portion of the probe, as is called for by claim 11. 
Tominaga fails to disclose such features. Instead, Tominaga merely discloses first and second sash fitting position measuring sensors 50, 51 for measuring the fitting position of the sash S of the door D1 fixed to the jig device 15, wherein the first and second sash fitting position measuring sensors 50, 51 are mounted to the jig device 15. 
Kindermann fails to account for these deficiencies of Tominaga. Kindermann merely discloses an inclinometer 15 comprising a spirit level 16 and a rotatable micrometer head 17 to measure bending of an elongated object. See Kindermann, FIG. 8, reproduced below.
In contrast, Applicant's independent claim 11 calls for measurement devices 40, each of which includes a probe 41 disposed to be movable vertically while passing through the corresponding clamp device 30, and a linear encoder 42 disposed at an upper end portion of the probe 41. See Application, paragraphs 0096-0097 and FIGS. 5 and 20.
Through the configuration, because the linear encoders 42 detect displacements of the probes 41 as the lower end portions of the two probes 41 individually contact opposite sides of the vehicle member 1 to be displaced, a degree (d) of deflection of the vehicle member 1 may be measured in precision with reference to a measurement reference line (k) as illustrated in FIG. 19 and a degree of twisting of the vehicle member 1 may be measured in precision with reference to a measurement reference line (k) as illustrated in FIG. 20.
These arguments are found persuasive. 
While measurement devices that include probes are known in the bend correction art - as in Arumugam (EP 2824327 A1) and Germain (FR 2703447 A1) - none of the prior art of record teaches or suggests that “measurement devices that comprise a probe disposed to be movable vertically while passing through the corresponding clamp device, and a linear encoder disposed at an upper end portion of the probe” should be disposed in the clamp devices, wherein the clamp devices are each configured to clamp and/or correct the vehicle member. One of ordinary skill in the art would not have been motivated to carry out the extensive modifications necessary to construct the apparatus of claim 11, starting from the apparatus of Tominaga, absent impermissible hindsight upon review of the instant disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725